Citation Nr: 1208807	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for paresis of the right lower extremity.

2.  Entitlement to an initial rating in excess of 40 percent for paresis of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for paresis of the left lower extremity.

4.  Entitlement to an increased rating for residuals of a colloid brain cyst of the third ventricle, currently evaluated as noncompensably disabling.

5.  Entitlement to an effective date earlier than June 29, 2006, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 
			


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1978 to July 1995.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2011 the Board remanded the matter in order to afford the Veteran an opportunity for a hearing before a Veterans Law Judge.  In September 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that since the issuance of the last supplemental statement of the case in December 2010, the Veteran submitted additional evidence, consisting of a lay statement, a page from his service treatment records, a page from his VA treatment records, and copies of color photographs of himself.  Each of these pages are exact duplicates of evidence previously received by VA and considered by the RO.  As such, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.

FINDINGS OF FACT

1.  The paresis of the Veteran's right lower extremity is manifested by an impaired gait, and impairments in sensation, vibration, temperature sense, and position sense; however, it is not manifested by marked muscular atrophy.

2.  The paresis of the Veteran's right upper extremity is manifested by intermittent impairments in sensation, coordination, dexterity, vibration, temperature sense, and position sense; however, overall the disability is not shown to be severely disabling.

3.  The paresis of the Veteran's left lower extremity is manifested by mild impairments in sensation, temperature sense, and vibration; however, overall the disability is not shown to be moderately disabling.

4.  The Veteran's service-connected residuals of a colloid cyst of the third ventricle is not productive of ascertainable residuals.

5.  On October 31, 2003, the Veteran filed a formal claim for entitlement to a TDIU; this claim was never adjudicated by the RO or decided by the Board.  His service-connected disabilities at that time included cervical myelopathy, post operative discectomies with iliac crest bone graft fusion (60 percent), residuals of a colloid brain cyst (0 percent), residuals of a pilonidal cyst (0 percent), pseudofolliculitis barbae (0 percent), and a residual scar of the iliac bone graft donor site (0 percent), for a combined rating of 60 percent.  

6.  Within one year prior to the Veteran's October 31, 2003 claim, the preponderance of the relevant evidence was against a finding that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

7.  From December 19, 2003, the record reasonably shows that the Veteran was unemployable due to his service-connected cervical myelopathy.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for the Veteran's paresis of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2011).

2.  The criteria for an initial rating in excess of 40 percent for the Veteran's paresis of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8513 (2011).

3.  The criteria for an initial rating in excess of 10 percent for the Veteran's paresis of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2011).

4.  The criteria for a compensable rating for residuals of a colloid cyst of the third ventricle have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8022 (2011).

5.  The criteria for an effective date of December 19, 2003, but not earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.157, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2006, October 2007, and June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters, as well as a separate letter of March 2006, also provided the appellant with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained, and he has been afforded multiple VA examinations.  In compliance with the Board's April 2011 remand directives, he was afforded a personal hearing before the Board.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

A.  Paresis Claims 

At the outset, the Board observes that the Veteran expressed disagreement with the April 2007 decision which awarded him service connection for paresis of the right lower extremity, right upper extremity, and left lower extremity.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

For purposes of clarification and to avoid any confusion as to whether the Veteran's paresis is a residual of his colloid brain cyst, the Board notes that the RO has awarded the Veteran service connection for his paresis as secondary to his service-connected cervical myelopathy.  See April 2007 rating decision.  The record shows that during service, the Veteran fell into an open manhole and suffered severe injuries to his cervical spine, including fractures of several vertebrae.  The current paresis of the right lower extremity, right upper extremity, and left lower extremity are residuals of that in-service injury.

The Veteran's paresis of the lower extremities have been rated under Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent disability rating; moderately severe incomplete paralysis warrants a 40 percent disability rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520 (2011).

The Veteran's paresis of the right upper extremity has been rated under Diagnostic Code 8513.  Under this code, ratings are assigned dependent upon which extremity is involved, the dominant or "major" side, or the "minor" side. The evidence confirms that the Veteran is right-hand dominant.  Pursuant to Diagnostic Code 8513, mild incomplete paralysis is rated 20 percent disabling on the major side.  An evaluation of 40 percent is available for moderate incomplete paralysis of all major radicular groups.  An evaluation of 70 percent is available for severe incomplete paralysis of all major radicular groups.  The maximum evaluation of 90 percent is available for complete paralysis of all major radicular groups.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011). 

Considering the pertinent evidence in light of the above, the Board finds that initial ratings greater than 40 percent for the Veteran's paresis of the right lower extremity, 40 percent for paresis of the right upper extremity, and 10 percent for paresis of the left lower extremity are not warranted at any time since the June 29, 2006 effective date of the grant of service connection.

On VA examination in May 2001, the Veteran walked with a scissored gait pattern, which was spastic.  There was some wasting of the intrinsic muscles of the right hand.  He had difficulty donning and doffing shoes, socks, and shirt, but was able to do so at a slow pace.  The examination revealed mild atrophy of the shoulder girdle muscles, but strength was in the "good plus" range.  Strength in the hands was limited, particularly in the right hand where it was "fair minus."  Sensory functioning was diminished in the upper and lower extremities. Deep tendon reflexes were exaggerated in both lower extremities and brisk in both upper extremities.  Strength in both lower extremities was "fair plus."  The examiner noted that despite the mentioned difficulties, the Veteran was independent.  No further workup was necessary.

On VA examination in August 2006, the Veteran had a spastic, scissoring gait.  He used no assistive devices.  He could bend and take of his shoes, socks, pants, and shirt, although this was done slowly.  He could not stand on toe or heel but could squat without support.  The range of motion in the upper extremities was normal.  Manual muscle testing was 4/5 on the right, and 5/5 on the left.  The movement was mildly atoxic on the right upper extremity, with decreased sensation.  He had poor prehension and decreased coordination of the right hand.  Deep tendon reflexes of the biceps and triceps were normal.  Manual muscle testing of both lower extremities was 4/5.  His balance was adequate.  The patient was independent in all basic activities of daily living.  

On VA examination in September 2006, the Veteran reported that he could ambulate up to one and a half miles, although slowly.  He could write and cut meat without difficulty.  He could manage buttons and laces.  He could not heel/toe tandem walk.  There was increased wear of the toe of the right shoe.  Motor strength was 5/5 except for the right arm, which was 4+/5.  There was normal tone in the upper extremities.  There was mild spasticity in the lower extremities, more so on the right.  The legs were of normal bulk.  He was coordinated.  Dexterity was mildly decreased in the right hand and sensation was decreased.  The examiner determined there was mild impairment of the right hand.  The Veteran had an abnormal gait but could ambulate independently.  

On VA examination in March 2009, the Veteran displayed a paretic gait with scissoring, greater on the right.  Motor strength was 5/5 in the upper extremities, and 4/5 in the lower extremities.  The Veteran had normal tone in the upper extremities.  Bulk was normal in the lower extremities, and tone was spastic.  There was no sphincter disturbance.  The Veteran had slow and clumsy fine finger movements in the right hand, but sensation was intact.  Temperature sense was decreased in the lower extremities on the right side.  Vibration sense was moderately impaired on the right, and mildly to moderately impaired on the left.  Position sense was impaired in the right arm and bilateral legs.

On VA examination in August 2009, the Veteran reported he could walk for a mile before becoming tired.  He could manage laces and buttons, although slowly.  He could cut meat.  He had numbness and weakness on the right side.  He displayed a right hemiparetic gait with mild circumduction.  There was no sphincter disturbance.  Cranial nerves II through XII were intact, except for decreased temperature sense on the right.  Motor strength was 5/5 with normal tone and bulk.  Fine finger movements were slow and clumsy on the right.  Coordination was normal.  Sensation was intact in the right upper extremity.  Vibration sense was mildly to moderately impaired on the right leg, and mildly impaired on the left.

The VA treatment notes of record reflect similar findings.  For example, in August 2001, the Veteran had 4/5 strength in the right upper extremities.  He reported numbness.  He had normal reflexes and only a trace of Hoffman's sign.  There was no obvious atrophy of the upper extremities.  He walked with a spastic gait.  In  January 2005, strength was 5/5 in all muscle groups in the upper extremities.  He had a spastic, paraparetic gait.  He could squat and stand unassisted.  He had diminished vibration sense in all extremities.  In October 2005 and April 2006, the Veteran reported no radicular symptoms associated with his cervical spine disability.  A March 2007 record documented a hemiparetic gait.  Fine finger movements were slow but reasonably accurate and fairly symmetric.  Vibration sense was mildly impaired in the ankles.  Records of March 2009, September 2009, March 2010, and September 2010 record documented a paretic gait with scissoring, greater on the right.  Motor strength was 5/5 in the upper extremities, and 4+/5 in the lower extremities, with normal bulk and coordination.  Fine finger movements were slow and symmetrical.  Sensation was intact in the upper extremities.  Vibration sense and position sense were mildly impaired in the right upper and bilateral lower extremities.

Based on the evidence, the Board cannot find that higher ratings are warranted for the Veteran's paresis of the right leg, left leg, or right arm.  With regard to the right leg, as noted above, a rating of 60 percent requires evidence of marked muscular atrophy.  The file is simply devoid of this, and to the contrary, largely establishes nearly normal muscle tone and bulk, for example, on VA examination in May 2001, August 2006, September 2006, and March 2009.  At no point during the course of the appeal has atrophy of the right leg been found, much less muscular atrophy that could be described as "marked."

With regard to the left leg, the next higher rating of 20 percent requires evidence of "moderate" incomplete paralysis of the sciatic nerve.  As depicted in the evidence above, however, the Veteran's impairment of the lower extremities mostly pertains to the right leg.  While impairment in sensation, temperature sense, and vibration have been documented, he impairment has generally been characterized as "mild" as it pertains to the left leg.  Moreover, the involvement is wholly sensory, the rating should be for mild.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  Throughout the appeal, muscle tone and bulk has been normal or nearly so, including on VA examination in May 2001, August 2006, September 2006, and March 2009.  VA examiners of March 2001 and  August 2006 found the Veteran is independent in all activities of daily living.  No particular functional impairments relating specifically to the left leg are documented anywhere in the evidence.  The August 2009 VA examiner noted the Veteran could walk for up to a mile before tiring.  Based on all of this evidence, the Board cannot find that the Veteran's left leg paresis is better characterized as "moderate."

With regard to the right arm, the next higher rating of 70 percent requires evidence of "severe" incomplete paralysis of all radicular groups.  This is not shown by the evidence.  Throughout the course of the appeal, strength and muscle tone has been normal, or nearly so, in the right arm, including on VA examination in May 2001, September 2006, March 2009, and in the VA treatment records.  On VA examination in August 2006, the Veteran displayed a normal range of motion, although "mildly atoxic."  While impairments in sensation, coordination, dexterity, temperature and position sense, vibration, and fine finger movements have been noted, the Board notes that this evidence is conflicting.  Sensation was normal, for example, on VA examination in August 2009 and in VA treatment records.  Moreover, the impairments noted have been characterized as "mild," including, for example, on VA examination in September 2006 and in VA treatment records of March 2009, September 2009, March 2010, and September 2010.  VA examiners of March 2001 and August 2006 have found the Veteran is capable of performing all activities of daily living.   No particular functional impairment related to the right arm has been identified in the record which could be characterized as "severe."  For all of these reasons, the Board cannot find that the Veteran's right arm paresis is better characterized as "severe."      

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic code provides a basis for higher ratings.  The medical record does not indicate the involvement of any other nerve or nerve group other than those already associated with the Veteran's service connected disabilities.  The disabilities also have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

In assessing the severity of the Veteran's service-connected paresis of the legs and right arm, the Board has considered the Veteran's own assertions regarding his symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has further considered the Veteran's photographic submissions, as well as his charts and results of  self-experimentation.  However, the criteria needed to support higher ratings for each of the claims require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those herein assigned.  Cf. Black v. Brown, 10 Vet. App. 279, 284 (1997).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's paresis of the bilateral legs or right arm pursuant to Fenderson, and that the claims for a higher ratings must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Residuals of colloid brain cyst

At the outset, the Board observes that in an unappealed rating decision of May 1996, the Veteran was awarded service connection for residuals of a colloid brain cyst of the third ventricle, and assigned a noncompensable evaluation.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The Veteran's disability is currently evaluated as noncompensably disabling under Diagnostic Code (DC) 8022.  See 38 C.F.R. § 4.124a, DC 8022.  Under that code section, the minimum rating for a benign growth is 60 percent.  Id.  The minimum rating for residuals of a benign growth is 10 percent.  Id.

It is required for the minimum ratings for residuals under diagnostic codes 8000-8025, that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  See Note at "Organic Diseases of the Central Nervous System" in 38 C.F.R. § 4.124(a).

Considering the pertinent evidence in light of the above, the Board finds that a compensable rating for the Veteran's residuals of a colloid cyst of the third ventricle is not warranted.  The Board notes that despite the large volume of evidence in this case, the evidence specific to the Veteran's colloid cyst residuals is limited, as most of the evidence pertains to the Veteran's cervical spine disability and its manifestations.    

On VA examination in March 2009, the paresis of the Veteran's lower extremities and right arm were thoroughly assessed.  Turning to the Veteran's colloid cyst, the examiner stated, "I don't find any deficits related to the colloid cyst. He does have headaches that may be secondary, but do not impair him."  There was no sphincter disturbance.  

On VA examination in August 2009, the history of the Veteran's cyst and its 1997 excision were discussed.  The examiner determined that no cranial nerve symptoms, such as dizziness, vision changes, diplopia, or hearing loss were present.  Despite the Veteran's complaints, the examiner noted that erectile dysfunction and respiratory problems were unrelated to the cyst. There was no sphincter disturbance.  The Veteran expressed his belief that he suffers from seizures, but in this regard, the examiner stated, that while the Veteran suffers from "bizarre spells," he has responded to the antidepressant, trazodone, making their etiology unlikely to be epilepsy.  He added, "I have been unconvinced that the spells he's described to me are seizures," and "there is no clinical evidence to support the presence of epilepsy in the 10 years I have been following this patient."  Recent imaging testing revealed no frontal lobe damage.  While problems with verbal processing were noted, the examiner stated that such problems are less likely related to the cyst, as this ability arises from the temporal and parietal areas, rather than the frontal lobe.  While the examiner acknowledged that personality changes, social inappropriateness, and antisocial problems can result from this type of cyst, the Board notes that on psychiatric VA examination in July 2009, the Veteran was diagnosed with a cognitive disorder not otherwise specified as related to the cyst, and by way of a December 2009 rating decision, the Veteran was separately service-connected for this disability.  The examiner found no other symptoms attributable to the Veteran's colloid cyst.

Magnetic Resonance Imaging (MRI) testing of the brain conducted in August 2009 revealed no evidence of residuals or recurrence of the cyst.  

This evidence does not document any ascertainable residuals attributable to the Veteran's service-connected colloid cyst to warrant a compensable disability rating. Although it was suggested that the Veteran's headaches may be a manifestation, the March 2009 examiner's opinion in this regard is speculative.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation).  Moreover, five months later, on VA examination in August 2009, the Veteran reported no headaches in connection with the cyst, and the examiner rendered no findings in this regard.  Indeed, the report indicates that the physician had treated the Veteran for 10 years for his symptomatology, and made no mention of headaches as a past or present symptom.  As noted, while the Veteran's cognitive disorder has been associated with the cyst, in December 2009,  the RO granted service connection for this disorder and assigned a separate 30 percent disability rating.  The Board notes that pursuant to the July 2009 examination report, this cognitive disorder comprises all of the Veteran's problems with anxiety, delusions, anger, antisocial behavior, depression, concentration, and memory.  Diagnostic testing, including the MRI conducted in August 2009, documents no residual growth or recurrence of the cyst.  For all of these reasons, the Board concludes that, at the current time, there are simply no ascertainable residuals associated with the Veteran's service-connected colloid cyst of the third ventricle. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

In assessing the severity of the Veteran's service-connected cyst residuals, the Board has considered the Veteran's own assertions regarding his symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has further considered the Veteran's photographic submissions, as well as his charts and results of  self-experimentation.  However, the criteria needed to support a higher rating for the claim require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the Veteran's assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support a higher rating than that herein assigned.  Cf. Black v. Brown, 10 Vet. App. 279, 284 (1997).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's residuals of the colloid cyst, pursuant to Hart, and that the claim for a compensable rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



III.  Earlier Effective Date Claim

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Otherwise, the award will be effective the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o).  A TDIU claim is a claim for an increased rating, and the effective date rules for increased compensation apply to a TDIU claim. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris v. West, 12 Vet. App. 413, 420 (1999); VAOPGCPREC 12-2001 (July 6, 2001).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).

With regard to an earlier effective date for a TDIU, the Federal Circuit has held once a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether he is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  See also VAOPGCPREC 12-2001 (July 6, 2001).  VA must consider a TDIU claim in this instance even though the Veteran did not make a specific request for a TDIU.  See id.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra- schedular rating is for consideration where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  In that situation, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice connected conditions and advancing age, which would justify a total rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the Board does find the Veteran is entitled to an earlier effective date for his TDIU benefits.  The Veteran is currently in receipt of TDIU benefits as of the date of his June 26, 2006 claim.  However, upon review of the record, the Board finds that the first available communication mentioning TDIU benefits was a formal application for TDIU received by VA on October 31, 2003.  This claim was never adjudicated by the RO or decided by the Board.  At this time, the Veteran's service connected disabilities included cervical myelopathy, post operative discectomies with iliac crest bone graft fusion (60 percent), residuals of a colloid brain cyst (0 percent), residuals of a pilonidal cyst (0 percent), pseudofolliculities barbaie (0 percent), and a residual scar of the iliac bone graft donor site (0 percent).  His combined rating was 60 percent, as of March 2000.  As such, at the time of the Veteran's October 2003 claim, the percentage criteria for TDIU were met.  See 38 C.F.R. § 4.16(a).

As the date of claim here is October 31, 2003, under 38 C.F.R. § 3.400(0)(2), it is necessary to next determine whether, sometime between October 31, 2002 and October 31, 2002, the Veteran's inability to follow a substantially gainful occupation became factually ascertainable.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

After a review of the documents dated between October 31, 2002, and October 31, 2003, does not reveal any evidence to support the Veteran's unemployability.  The record for this time period contains VA treatment notes of April through August 2003, and early October 2003, but none make mention whatsoever of any difficulty with employment, or concerning the Veteran's ability to follow a substantially gainful occupation.

However, on VA examination on December 19, 2003 the Veteran's service-connected cervical myelopathy was assessed.  The examiner found a limitation of motion, cervical disc disease, pain, fatigability, and incapacitating episodes.  The examiner concluded, "he is not employed at this time and would be unemployable due to myelopathy secondary to his cervical disease."

As such, while the date of receipt of the Veteran's claim for a TDIU is October 31, 2003, the date upon which entitlement arose is December 19, 2003.  As the later of these dates controls, the appropriate effective date is December 19, 2003.
As the preponderance of the evidence is against an effective date earlier than December 19, 2003, the benefit of the doubt doctrine is not applicable to this aspect of the appeal and an even earlier date for a grant of the Veteran's TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant."); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

ORDER

An initial increased disability rating in excess of 40 percent for paresis of the right lower extremity is denied. 

An initial increased disability rating in excess of 40 percent for paresis of the right upper extremity is denied. 

An initial increased disability rating in excess of 10 percent for paresis of the left lower extremity is denied. 

A compensable evaluation for residuals of a colloid brain cyst of the third ventricle is denied.

An effective date of December 19, 2003 for the award of TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


